COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              DONALD JACKSON
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 1529-13-3                                               PER CURIAM
                                                                                      FEBRUARY 25, 2014
              SHENANDOAH VALLEY
               DEPARTMENT OF SOCIAL SERVICES


                                FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                                             Humes J. Franklin, Jr., Judge

                               (S. Scott Baker, on brief), for appellant.

                               (James B. Glick; Paul A. Titus, Guardian ad litem for the infant
                               child; Vellines, Glick & Whitesell, P.L.C., on brief), for appellee.


                     Donald Jackson (“father”) appeals the termination of his residual parental rights to his

              child, R.J., pursuant to Code § 16.1-283(B) and (C). He maintains the trial court erred in finding

              that the Shenandoah Valley Department of Social Services met its burden by clear and

              convincing evidence to terminate his residual parental rights. Upon reviewing the record and

              briefs of the parties, we conclude this appeal is without merit. Accordingly, we summarily

              affirm the decision of the trial court. See Rule 5A:27.

                     “As a precondition to appellate review, Rule 5A:18 requires a contemporaneous objection

              in the trial court to preserve the issue on appeal.” Thomas v. Commonwealth, 44 Va. App. 741,

              750, 607 S.E.2d 738, 742, adopted upon reh’g en banc, 45 Va. App. 811, 613 S.E.2d 870 (2005).

              “The main purpose of requiring timely specific objections is to afford the trial court an

              opportunity to rule intelligently on the issues presented, thus avoiding unnecessary appeals and


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
reversals.” Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991) (citing Reid v.

Baumgardner, 217 Va. 769, 773, 232 S.E.2d 778, 780 (1977)).

       Here, nothing in the record before us1 reflects that father objected to the trial court’s

decision on any ground. While father argues on appeal that the evidence was insufficient to

warrant termination of his parental rights, the record does not indicate he made a similar

argument to the trial court.

       We will not consider an argument raised for the first time on appeal. See Rule 5A:18;

Correll v. Commonwealth, 42 Va. App. 311, 324, 591 S.E.2d 712, 719 (2004).

                       Although Rule 5A:18 allows exceptions for good cause or
               to meet the ends of justice, appellant does not argue that we should
               invoke these exceptions. See e. g., Redman v. Commonwealth, 25
               Va. App. 215, 221, 487 S.E.2d 269, 272 (1997) (“In order to avail
               oneself of the exception, a defendant must affirmatively show that
               a miscarriage of justice has occurred, not that a miscarriage might
               have occurred.” (emphasis added)). We will not consider, sua
               sponte, a “miscarriage of justice” argument under Rule 5A:18.

Edwards v. Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).

       Accordingly, the trial court’s decision is summarily affirmed. See Rule 5A:27.

                                                                                           Affirmed.




       1
        The facts in this case are drawn from a statement of facts entered by the trial court on
October 17, 2013.
                                              -2-